Citation Nr: 0417353	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  96-44 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel  




INTRODUCTION

The veteran served with the Army National guard from October 
1964 to February 1965.  He later had active military duty 
from July 1965 to June 1968 and June 1970 to March 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Board decided this appeal in 
March 2003, but the US Court of Appeals for Veterans Claims 
(Court) vacated that decision and remanded the appeal for 
additional action in September 2003.  The appeal is remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington DC.  


REMAND

After the case was initially forwarded to the Board on 
appeal, the Board undertook additional development, including 
the provision of an additional VA examination in November 
2002, and the collection of additional VA medical treatment 
records, consistent with provisions of 38 C.F.R. § 19.9 
(2002).  The veteran was notified both of the proposed 
development, and later of the evidence which had been 
collected, and given a reasonable time to make any response.  
The Board subsequently considered this new evidence in the 
March 2003 decision, which denied the veteran's claim.

In DAV v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003), the US Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9 (2002) to the 
extent that this regulation allowed the Board to consider 
newly developed evidence in issuing a decision without the RO 
first having an opportunity to consider the evidence (or 
without obtaining a waiver of such initial consideration by 
the RO from the veteran).  Of course, the Federal Circuit 
issued this decision some two months after the Board's March 
2003 decision.  Nevertheless, the Court has vacated that 
decision and remanded the case to the Board for action 
consistent with DAV.  

Accordingly the case is remand to the RO for the following: 

The RO should reconsider the veteran's 
appeal, including the evidence developed 
and added to the claims folder by the 
Board.  If the decision is not to the 
veteran's satisfaction, he should be 
issued a supplemental statement of the 
case which includes discussion of 
compliance with VCAA, and consistent with 
the Court's order and the Circuit 
decision in DAV.  The veteran and 
representative must be given an 
opportunity to respond.  The case should 
then be returned to the Board after 
compliance with appellate procedures.  
The veteran need do nothing until further 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




